Title: From James Madison to Anthony Morris, 27 January 1826
From: Madison, James
To: Morris, Anthony


        
          Dear Sir
          Montpellier Jany. 27. 1826
        
        I have just recd. your favour of the 24th and am much obliged by the friendly attention of which it is a proof. There must be some mistake in the case it mentions. No dividend on Stock of the U. S. can belong to me. On my first entrance into public life, I formed a resolution from which I never departed, to abstain, whilst in that situation from dealing in any way, in public property or transactions of any kind; and I am satisfied that during my respites, and since my retirement, from the public Service, I never became possessed of any Stock that could give me a title to the derelict in question. It is possible that my father, whose name was James, & who had, I believe, a few public certificates accruing from property impressed or

furnished for public use, may have neglected, after funding them, or the unclaimed dividend may possibly belong to the Estate of Bishop Madison, whose name was also James.
        If you will have the goodness to add to the trouble you have ta⟨ken⟩ a descriptive notice, of whatever circumstances of date, place, amount &c ma⟨y aid⟩ in tracing the ownership of this balance on the Books, I will put it into the h⟨ands⟩ ⟨of⟩ the acting Executor of my father, who will make the proper exami⟨nation of⟩ his papers.
        Mrs. Madison desires me to make the proper return for your kind remembrances, and joins me in assurances of our cordial respects & good wishes and of the pleasure we should feel in an opportunity of repeating them within our domicil.
        
          James Madison
        
      